Citation Nr: 1028789	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-14 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.

On his May 2007 substantive appeal, the Veteran indicated that he 
wanted a Board hearing at the Central Office in Washington, DC.  
The Veteran was scheduled a hearing in July 2008 but he withdrew 
his request for a hearing in May 2008.  The Board, then, finds 
that all due process has been satisfied with respect to the 
Veteran's right to a hearing.  


FINDINGS OF FACT

1.  The Veteran's pes planus pre-existed entry into service.  

2.  There is no lay or medical evidence of record showing that 
the pre-existing pes planus was aggravated during service, as 
there is no lay or medical evidence of record that shows injury, 
complaints, or treatment for pes planus during service.

3.  The competent, credible, and probative evidence of record 
preponderates against a finding that the Veteran currently has a 
back disability that is due to any incident or event in active 
military service.


CONCLUSIONS OF LAW

1.  The Veteran is not entitled to the presumption of soundness 
upon entry into service with respect to his pes planus 
disability.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.304, 3.306 (2009); Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  

2.  Pes planus was not aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.306 (2009).  

3.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions 
as are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a "preexisting" 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  

If a pre-existing disability is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for that 
disability, but the Veteran may bring a claim for aggravation of 
that disability.  In that case, 38 U.S.C.A. §  1153 applies and 
the burden falls on the Veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

When no pre-existing disability is noted upon entry into service, 
the Veteran is presumed to have been sound upon entry and the 
presumption of soundness arises.  The burden then shifts to VA to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the Veteran's disability was both preexisting and 
not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  

The Veteran has asserted that he currently has disabilities 
involving his back and feet, which pre-existed service and were 
aggravated therein.  

Applying the legal criteria above, the Board notes that the 
Veteran's April 1974 pre-enlistment examination report reflects 
that pes planus was noted on examination, although the disability 
was noted as having no symptoms and not considered disabling.  

A hand-written notation on the examination report also reflects 
that a letter, which is not included in the record, indicates 
that the Veteran was hospitalized for back pain, with no 
additional information provided.  

Based on the foregoing, the Board finds that pes planus existed 
prior to service and, thus, the Veteran's claim is one for 
aggravation.  

As to the Veteran's back, the Board notes that, while 
hospitalization for back pain was noted on the examination 
report, a disability underlying the Veteran's complaints of back 
pain is not noted, or reflected in the hand-written notation, or 
on the examination report.  In this regard, the Board notes that 
pain alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-Benitez 
v. Brown, 13 Vet. App. 282 (1999).  While the law delineating the 
presumption of soundness doctrine does not specifically refer to 
a "disability" being noted at entrance, the Board finds that 
the symptom of pain, without evidence of an underlying or 
precipitating disability, defect, infirmity, disorder, injury, or 
disease is not a condition that may be accepted as a pre-existing 
disability, as contemplated in 38 C.F.R. § 3.304(b).  Therefore, 
the Board finds that a back disability was not noted at entry 
into service and, thus, the presumption of soundness attaches.  

Pes Planus - Aggravation

A pre-existing disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence (obvious and manifest) that the increase in disability 
is due to the natural progress of the disability or disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  

Aggravation of a pre-existing condition may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by I 3.306 applies only if 
there is an increase in severity during service); Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 
292 (1991).

VA may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-existing 
condition.  38 U.S.C.A. § 1153.  

The burden falls on the Veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If there 
is no evidence of injury, complaints, or treatment of the pre-
existing disability in service, the Veteran's burden is not met.  

As noted, the Veteran has asserted that his pre-existing foot 
disability, specifically diagnosed as pes planus, was aggravated 
during and/or by service.  In support of his claim, the Veteran 
relies on a February 2007 statement from his private physician, 
Dr. J.M., which reflects that the Veteran has complained of foot 
pain, poor balance, and stumbling and that examination revealed 
bilateral flat feet.  Dr. J.M. noted the Veteran's report that 
his military service contained a lot of marching and heavy duty 
wear and tear on his feet and legs.  Dr. J.M. stated that he 
would certainly consider the physical stress of being on his feet 
for hours and hours, with some genetic disposition, as having 
caused or worsened the problem.  

While Dr. J.M. stated that he believes the Veteran's pre-existing 
flat feet were aggravated during service, the Board notes that 
there is no lay or medical evidence of record that reflects the 
Veteran experienced, complained of, or received treatment for, 
pes planus or any symptoms thereof during service, which could 
represent an increase in severity in his pes planus during 
service.  

In this regard, the Board finds probative that, at the Veteran's 
separation examination in February 1968, examination of his feet 
was normal and he did not lodge any pertinent complaints of foot 
symptoms.  Indeed, with respect to the Veteran's pre-existing pes 
planus, the February 1968 separation examination provides the 
same disability picture as the April 1974 pre-enlistment 
examination, which the Board accepts as affirmative evidence of 
no increase in severity during service, which the Board finds to 
be highly probative factual evidence against this claim.   

As such, the Board finds that the probative value of Dr. J.M.'s 
February 2007 statement is lessened because, while he believes 
the Veteran's pre-existing flat feet were aggravated during 
service, there is no lay or medical evidence of record that shows 
injury, complaints, or treatment during service, which could 
represent an increase in severity of the pre-existing pes planus 
therein and which is required to establish aggravation in this 
case.  In making this determination, the Board is not questioning 
whether the Veteran experienced physical stress from being on his 
feet for many hours during service, as the Veteran is competent 
to provide evidence regarding his experiences in service.  
However, there is no allegation or indication that the physical 
stress of being on his feet resulted in any increased symptomatic 
manifestations of the pre-existing disability and, in fact, there 
is evidence against such a finding in the record.  

Therefore, the Board finds the Veteran has not adequately 
established that his pre-existing pes planus underwent a 
permanent increase in severity during service, as there is no 
evidence a measurable increase in severity in the pre-existing 
disability therein.  In fact, the most probative medical evidence 
(the separation examination), overall, provides evidence against 
such a finding.  This finding does not ignore the medical opinion 
of the private doctor, it simply finds that the opinion of the 
private doctor is outweighed by the service treatment records, 
which clearly provide a basis to find no indication of an 
aggravation of the disability during service.  

Since there is no lay or medical evidence that the pre-existing 
pes planus worsened during service, the Board finds that the 
presumption of aggravation found in 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306 does not arise in this case.  Browder v. 
Derwinski, 1 Vet. App. 204, 206-07 (1991).  As such, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, 
the claim of service connection for a pes planus is denied.  

Service Connection - Back Disability

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2009).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence 
and contentions of record in a particular case, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

The Veteran has asserted that he had back problems prior to 
service but, as discussed above, there is no evidence of record 
showing that a back "disability" pre-existed service.  
Nevertheless, the Veteran's statements are accepted as competent 
and credible evidence of back "pain" prior to service, which 
only provides evidence against this claim.  

The Veteran has asserted that he was treated for back problems 
during service.  However, the service treatment records, 
including the April 1974 pre-enlistment examination and February 
1978 separation examination, do not contain any complaints, 
treatment or findings related to back problems, including pain.  

The lack of contemporaneous medical evidence showing treatment 
for back problems during service does not render the Veteran's 
report of in-service back treatment incredible.  However, the 
Veteran has not provided details as to the circumstances of his 
in-service treatment, such as when it occurred, what precipitated 
the treatment, or what, if any, diagnosis was rendered at that 
time and, as noted, there were no findings or complaints of a 
back disability at separation from service.  

In addition, a back disability is not shown in the record until 
November 2004, more than 20 years after he was separated from 
service.  Therefore, the Board finds that the credibility of the 
Veteran's report of in-service treatment is lessened.  

Even if the Board accepted the Veteran's report of in-service 
treatment as true, the Board finds that any in-service treatment 
for back problems was for an acute and transitory problem that 
did not result in a chronic, residual disability.  Indeed, the 
gap of years between service and the first evidence of a back 
disability militates against a finding that he suffered a chronic 
disorder in service, and also rebuts any assertion of continuity 
of symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service 
incurrence may be rebutted by the absence of medical treatment 
for the claimed condition for many years after service).  

Nevertheless, the Veteran's private physician, Dr. C.G., has 
submitted a statement which relates the Veteran's current back 
disability to his military service.  In a statement dated January 
2007, Dr. C.G. noted the Veteran's report of having back problems 
at entrance to service and receiving treatment during service.  
He also noted that, since service, the Veteran has had 
progressively increased back pain and that a 2004 MRI revealed a 
large midline disc bulge with advanced degenerative disc changes 
at L4-5.  Dr. C.G. stated that he feels the current disc injury 
and progressive changes were initiated while the Veteran served 
in the military and has been a progressive problem since that 
time.  

While Dr. C.G.'s January 2007 statement is considered competent 
medical evidence, the probative value of his statement is greatly 
lessened because it does not appear that he was aware of all 
relevant facts in this case prior to rendering his opinion.  
Indeed, Dr. C.G. did not address the lack of evidence showing a 
diagnosable back disability during service, at separation from 
service, or for more than 20 years thereafter.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, Dr. 
C.G. did not explain why he believes the Veteran's current disc 
injury and progressive changes were initiated while the Veteran 
served in the military when he also noted that the Veteran had 
back problems upon entering service.  Indeed, the Board finds Dr. 
C.G. did not provide an adequate rationale in support of his 
opinion.  See Id. at 304 (holding that a medical opinion that 
contains only data and conclusions without any supporting 
analysis is accorded no weight, as it is purely speculative and 
does not provide the degree of certainty required for medical 
nexus evidence).  

The Board finds that the medical opinion provided is entitled to 
very limited probative value, clearly outweighed by the service 
and post-service medical evidence indicating a back disability 
that began many years after service.  

In sum, the Board finds there is no competent, credible, and 
probative evidence of record that shows he currently has a back 
disability that was incurred during or as a result in service.  
In making this determination, the Board notes the Veteran was not 
afforded a VA examination in conjunction with this claim; 
however, because there is no competent and credible evidence 
showing that he suffered an injury or disease in service to which 
his current back disability may be associated, a VA examination 
is not needed in this appeal.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Therefore, for the reasons and bases set forth above, the Board 
finds the preponderance of the evidence is against the grant of 
service connection for a back disability, and the benefit-of-the-
doubt is not for application.  See Gilbert, supra.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in October 2006 that fully addressed all 
required notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate his claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  The 
October 2006 letter also informed him of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice has 
been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's service treatment records and post-service treatment 
records from VA and his private health care providers.  
Significantly, it appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  

The Board notes the Veteran was not afforded a VA examination 
and/or opinion in conjunction with this appeal; however, VA 
examinations and opinions are not needed because the Veteran has 
not established that his pre-existing pes planus underwent a 
permanent increase in severity during service or that he suffered 
an "injury or disease" in service to which his current back 
disability may be associated.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Even the private medical opinion of January 2007 
does not provide a basis to get a VA examination is this case 
because, simply stated, the opinion is based on an incarnate 
factual premise: that the Veteran had "treatment for a back 
disability while serving his military obligation."  The service 
records directly refute this position.  In fact, the Veteran 
himself, in his 1978 separation examination, denied recurrent 
back pain and clearly indicated that he did not receive any 
treatment for a back problem during service (question 20 - did 
you ever have any illness or injury other than those already 
noted? - the Veteran answered in the negative, citing only 
treatment for an minor cut on his hand in 1973). 
 
It is therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds find that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims under the VCAA.  


ORDER

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for a back disability is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


